DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/14/2020, 06/25/2021 and 06/23/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 8 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Segawa, Masaru (CN 105874358 A, here in referred as “Segawa” ).

Regarding claim 1, Segawa  discloses (see Fig. 1-11, and particularly as in Fig. 7 on page 35 of 45 and Fig. 9) A diffuser (380a or 380b, for explanation annotated Fig. 8 is provided) that forms an asymmetric light output (see page 5 of 45, line 25-55 and page 8 of 45, line 25-40  discloses asymmetric light distribution)  pattern by diffusing laser beams received from a laser source (page 4 of 45, line 19-30 suggests use of laser light source), the diffuser comprising: 
a base (380a); and 
a micro lens array disposed on the base (382a or 382b), 
wherein the micro lens array has a plurality of micro lenses each comprising a lower surface (383a or 383b) and a curved surface disposed on the lower surface (382a or 382b), and the lower surface has horizontal and vertical lengths different from each other (as shown in Fig. 10, Wxb as a horizontal length and  Wyb as a vertical length are different, see page 7 of 45, line 32 to page 8 of 45 line13)) .

Regarding claim 2, Segawa  discloses (see Fig. 1-11, and particularly as in Fig. 7 on page 35 of 45 and Fig. 9) a curvature made by cutting the curved surface in a horizontal direction is equal to a curvature made by cutting the curved surface in a vertical direction (see Fig. 9(a) and disclosure at page 7 or 45, line32-43).

Regarding claim 3, Segawa  discloses (see Fig. 1-11, and particularly as in Fig. 7 on page 35 of 45 and Fig. 9) A diffuser (380a or 380b, for explanation annotated Fig. 8 is provided) that forms an asymmetric light output (see page 5 of 45, line 25-55 and page 8 of 45, line 25-40  discloses asymmetric light distribution)  pattern by diffusing laser beams received from a laser source (page 4 of 45, line 19-30 suggests use of laser light source), the diffuser comprising: 
a base (380a); and 
a micro lens array disposed on the base (382a or 382b), 
wherein the micro lens array has a plurality of micro lenses each comprising a lower surface (383a or 383b) and a curved surface disposed on the lower surface (382a or 382b), and the lower surface has horizontal and vertical lengths equal to each other (as shown in Fig. 9, Wxb as a horizontal length and  Wyb as a vertical length are about same size, see page 7 of 45, line 32 to line47) .

Regarding claim 4, Segawa  discloses (see Fig. 1-11, and particularly as in Fig. 7 on page 35 of 45 and Fig. 9) a curvature made by cutting the curved surface in a horizontal direction is different from a curvature made by cutting the curved surface in a vertical direction (see seventh paragraph on page 7 or 45).

Regarding claim 5, Segawa  discloses (see Fig. 1-11, and particularly as in Fig. 7 on page 35 of 45 and Fig. 9)  the asymmetric light output pattern is a quadrangular pattern having horizontal and vertical widths different from each other (see page 13 of 45, line 1-9 discloses microlens as quadrangular inherently producing quadrangular pattern having different length and width).

Regarding claim 6, Segawa  discloses (see Fig. 1-11, and particularly as in Fig. 7 on page 35 of 45 and Fig. 9)  the plurality of micro lenses is disposed adjacent to one another in a horizontal direction and a vertical direction and arranged regularly (as illustrated in Fig. 9 and 10 all microlenses are hexagonally set next to each other).

Regarding claim 8, Segawa  discloses (see Fig. 1-11, and particularly as in Fig. 7 on page 35 of 45 and Fig. 9) the base and the micro lens array are made of the same material (resin, see page 10 of 45, line 25-30).

Regarding claim 10, Segawa  discloses (see Fig. 1-11, and particularly as in Fig. 7 on page 35 of 45 and Fig. 9) an additional base (380a or 380b) disposed under the base.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 9 is  rejected under 35 U.S.C. 103 as being unpatentable over by Segawa, Masaru (CN 105874358 A, here in referred as “Segawa” ).

Regarding claim 9,  Segawa  discloses the diffuser as in claim 1 except the base and the micro lens array are made of different materials
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form the micro lens array and the base are made from different  material to provide desired laser radiation intensity; since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

Claims 11-13 are  rejected under 35 U.S.C. 103 as being unpatentable over by Segawa, Masaru (CN 105874358 A,) in view of Hwang et al. (20080316601 A1).

Segawa discloses the device as in claim 1-10 of this application and see Fig. 1-12 and does not teach the method of manufacturing diffuser as in claim 11-13.
Regarding claim 11-13, Hwang et al. discloses A method of manufacturing a diffuser (see diffuser as in Fig. 8-11) as in claim 11  that forms an asymmetric light output pattern by diffusing laser beams received from a laser source (inherent to shape of 36a, 36b and 36c), the method comprising: 
a photoresist layer forming step of forming a photoresist layer on a substrate (see page 4, claim 1, line 4-10 discloses substrate coated with photoresist); 
a mask forming step of forming a mask having a predetermined mask pattern on the photoresist layer (see page 4, claim 1, line 4-10 discloses substrate coated with photoresist); 
a void forming step of forming a plurality of voids, which corresponds to the mask pattern, in the photoresist layer by irradiating the mask with the diffused light having horizontal and vertical beam angles equal to each other (page 4, claim 1, line 11-14 light exposure and light radiated); and 
a diffuser forming step of forming the diffuser by forming a diffuser forming material in the plurality of voids, wherein in the mask pattern formed on the mask, a distance between the adjacent two patterns arranged in the horizontal direction is different from a distance between the adjacent two patterns arranged in the vertical direction (claim 1 also discloses light guiding plate which is light diffuser).
One skilled in the art will recognize that manufacturing Segawa’s device will comprise Applicant’s recited steps consist of providing forming and applying.  Since only generic method steps and no specific method steps are claimed, the structure taught by Segawa’s in view of Hwang et al meets Applicant’s recited method step limitations. 
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to manufacture diffuser of Segawa’s in view of Hwang et al with the method of claims 11-13, since the method steps are obvious in light of the resultant structure.

 Claims 14-21 are  rejected under 35 U.S.C. 103 as being unpatentable over by Segawa, Masaru (CN 105874358 A,) in view of Hwang et al. (20080316601 A1).

Segawa discloses the device as in claim 1-10 of this application and see Fig. 1-12 and does not teach the method of manufacturing diffuser as in claim 14-21.
Regarding claim 14-21, Hwang et al. discloses A method of manufacturing a diffuser (see diffuser as in Fig. 8-11) as in claim 14  that forms an asymmetric light output pattern by diffusing laser beams received from a laser source (inherent to shape of 36a, 36b and 36c), the method comprising: 
a photoresist layer forming step of forming a photoresist layer on a substrate (see page 4, claim 1, line 4-10 discloses substrate coated with photoresist); 
a mask forming step of forming a mask having a predetermined mask pattern on the photoresist layer (see page 4, claim 1, line 4-10 discloses substrate coated with photoresist); 
a void forming step of forming a plurality of voids, which corresponds to the mask pattern, in the photoresist layer by irradiating the mask with the diffused light having horizontal and vertical beam angles equal to each other (page 4, claim 1, line 11-14 light exposure and light radiated); and 
a diffuser forming step of forming the diffuser by forming a diffuser forming material in the plurality of voids, wherein in the mask pattern formed on the mask, a distance between the adjacent two patterns arranged in the horizontal direction is equal to a distance between the adjacent two patterns arranged in the vertical direction (claim 1 also discloses light guiding plate which is light diffuser).
One skilled in the art will recognize that manufacturing Segawa’s device will comprise Applicant’s recited steps consist of providing forming and applying.  Since only generic method steps and no specific method steps are claimed, the structure taught by Segawa’s in view of Hwang et al meets Applicant’s recited method step limitations. 
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to manufacture diffuser of Segawa’s in view of Hwang et al with the method of claims 14-21, since the method steps are obvious in light of the resultant structure.

Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	As to claims 7, although the prior art teaches examples of diffusing plate having microlens array, the prior art taken either singularly or in combination fails to anticipate or fairly suggest the limitations of claim(s) 7, in such a manner that a rejection under 35 U.S.C. §102 or §103 would be proper, including all the numerical and structural limitations recited together in combination with the totality of particular features/limitations recited therein.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Leung et al. (8742406 B1), Hwu, (7531104 B1) method for forming microoptic, Kondo ( 6618201 B2) Micro Lens Array, Method Of Fabricating The Same, and YUN et al. (20150043067 A1) Microlens array and method for fabricating.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIPIN M. PATEL whose telephone number is (571)270-1742. The examiner can normally be reached Monday-Friday, 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pham Thomas can be reached on 571-2723689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIPIN PATEL/Examiner, Art Unit 2872                                                                                                                                                                                                        September 22, 2022

/Joseph P Martinez/Primary Examiner, Art Unit 2872